Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 11/05/2020 and examiner’s amendment (based on interview and email correspondence dated 1/27/2021 & 3/10/2021) in which the claims 1-24 are allowed.

EXAMINER’S AMENDMENT
3. 	Authorization for this examiner’s amendment was given in an interview/email communication with Attorney: James J. Lynch on 1/27/2021 & 3/10/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	The application has been amended as follows: 
(Previously Presented) A system to apply an adaptive Long Term Reference to a video sequence, comprising:
one or more substrates and logic coupled to the one or more substrates, wherein the logic is to:
receive content analysis of stability of the video sequence; 
receive coding condition of the video sequence; 
automatically toggle Long Term Reference operations between an on setting mode and an off setting mode based at least in part on the 
a power supply to provide power to the logic.

2.	(Previously Presented) The system of claim 1, wherein the logic is further to:
determine a spatial complexity, a temporal complexity, and a ratio of temporal complexity to spatial complexity for each frame of the video sequence; and
generate content analysis of the stability of the video sequence based on the spatial complexity, the temporal complexity, and the ratio of temporal complexity to spatial complexity.

3.	(Previously Presented) The system of claim 1, wherein the logic is further to: automatically toggle Long Term Reference operations between the on setting mode and the off setting mode in an Advanced Video Coding (AVC) encoder.

4.	(Previously Presented) The system of claim 1, wherein the logic is further to: automatically toggle Long Term Reference operations between the on setting mode and the off setting mode in a High Efficiency Video Coding (HEVC) encoder.

5.	(Currently Amended) The system of claim 1, wherein the logic is further to: 
determine when the scene transition has occurred with respect to the current frame and a reference long term reference frame of the video sequence; and
assign the current frame to be a current Long Term Reference frame based on the determination of the scene transition.

6.	(Currently Amended) The system of claim 1, wherein the logic is further to: 
receive a fixed default interval between assignments of Long Term Reference frames;
assign the current frame to be the current Long Term Reference frame based on the fixed default interval;
determine when the scene transition has occurred with respect to the current frame and a reference long term reference frame of the video sequence; and


7.	(Previously Presented) The system of claim 1, wherein the logic is further to:  
determine an ongoing prediction quality with respect to the current frame and a previous frame of the video sequence; and
assign the previous frame to be the current Long Term Reference frame based on the determination of the ongoing prediction quality exceeding a prediction quality with respect to the current frame and the previous Long Term Reference frame. 

8.	(Previously Presented) The system of claim 5, wherein the logic is further to:  
receive a fixed default interval between assignments of Long Term Reference frames;
assign the current frame to be the current Long Term Reference frame based on the fixed default interval;
determine an ongoing prediction quality with respect to the current frame and a previous frame of the video sequence; and
assign the previous frame to be the current Long Term Reference frame based on the determination of the ongoing prediction quality exceeding a 

9.	(Currently Amended) The system of claim 1, wherein the logic is further to:  
determine an ongoing prediction quality with respect to the current frame and the previous frame of the video sequence; 
assign the previous frame to be the current Long Term Reference frame based on the determination of the ongoing prediction quality falling under a threshold value;
determine when the scene transition has occurred with respect to the current frame and a reference long term reference frame of the video sequence; and 
assign the current frame to be the current Long Term Reference frame based on the determination of the scene transition.

10.	(Currently Amended) The system of claim 1, wherein the logic is further to:  
receive a fixed default interval between assignments of Long Term Reference frames;
assign the current frame to be the current Long Term Reference frame based on the fixed default interval;

assign the previous frame to be the current Long Term Reference frame based on the determination of the ongoing prediction quality falling under a threshold value; 
determine when the scene transition has occurred with respect to the current frame and a reference long term reference frame of the video sequence; and
assign the current frame to be the current Long Term Reference frame based on the determination of the scene transition.

11. 	(Previously Presented) The system of claim 1, wherein the logic is further to:  
determine when a scene change has occurred with respect to the current frame and a previous frame of the video sequence; and
assign the current frame to be the Long Term Reference based on the determination of the scene change.

12.	(Original) The system of claim 11,  
wherein a quantization parameter is based on a type of I-Frame instance of a reference frame of the video sequence; wherein the type of I-Frame instance is one of a Long Term Reference frame type, a scene change detection reference frame type, and a regular I-frame reference frame type; wherein the scene change 

13.	(Currently Amended) The system of claim 11, wherein the logic is further to:  
receive a fixed default interval between assignments of Long Term Reference frames;
assign the current frame to be the current Long Term Reference frame based on the fixed default interval; 
determine when the scene transition has occurred with respect to the current frame and a reference long term reference frame of the video sequence; and 
assign the current frame to be the current Long Term Reference frame based on the determination of the scene transition;
wherein a quantization parameter is based on a type of P-Frame instance of a reference frame of the video sequence, wherein the type of P-Frame instance one of a Long Term Reference frame type, a scene change detection reference frame type, a scene transition detection reference frame type, and a regular P-frame reference frame type; wherein the scene change detection reference frame type is a frame that has been be determined to be the beginning frame from a scene change of the video sequence.



15.	(Previously Presented) The system of claim 1, wherein the logic is further to: bring the current Long Term Reference frame to an index zero position one of a reference list one in an High Efficiency Video Coding (HEVC) encoder.

16.	(Original) The system of claim 1, wherein the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates.

17.	(Currently Amended) An adaptive Long Term Reference method for a video sequence, comprising:
determining, via a scene change detector, when a scene change has occurred based on a comparison of a current frame to a previous frame of a video sequence;  
determining, via a scene transition detector, when a scene transition has occurred based on a comparison of the current frame and a reference Long Term Reference frame of the video sequence, wherein the comparison of the current frame and the reference Long Term Reference frame is based on temporal feature values and spatial feature values; and


18.	(Currently Amended) The method of claim 17, further comprising:
receiving a fixed default interval between assignments of Long Term Reference frames;
assigning the current frame to be a current Long Term Reference frame based on the fixed default interval;
determining when a scene transition has occurred with respect to the current frame and a reference long term reference frame; and
assigning of the current frame to be the current Long Term Reference frame based on the determination of the scene transition. 

19.	(Original) The method of claim 17, further comprising: 
determining an ongoing prediction quality with respect to a current frame and a previous frame of the video sequence; and
assigning the previous frame to be a current Long Term Reference frame based on the determination of the ongoing prediction quality exceeding a prediction quality with respect to the current frame and a previous Long Term Reference frame. 

20.	(Original) The method of claim 17, further comprising: 

assigning the current frame to be a current Long Term Reference frame based on the fixed default interval;
determining an ongoing prediction quality with respect to the current frame and a previous frame of the video sequence; and
assigning the previous frame to be the current Long Term Reference frame based on the determination of the ongoing prediction quality exceeding a prediction quality with respect to the current frame and a previous Long Term Reference frame. 

21.	(Currently Amended) The method of claim 17, further comprising: 
determining an ongoing prediction quality with respect to the current frame and the previous frame of the video sequence; 
assigning the previous frame to be a current Long Term Reference frame based on the determination of the ongoing prediction quality falling under a threshold value;
determining when a scene transition has occurred with respect to the current frame and a reference long term reference frame of the video sequence; and 
assigning the current frame to be a current Long Term Reference frame based on the determination of the scene transition.


receiving a fixed default interval between assignments of Long Term Reference frames;
assigning the current frame to be a current Long Term Reference frame based on the fixed default interval;
determining an ongoing prediction quality with respect to the current frame and the previous frame of the video sequence; 
assigning of the previous frame to be the current Long Term Reference frame based on the determination of the ongoing prediction quality falling under a threshold value; 
determining when a scene transition has occurred with respect to the current frame and a reference long term reference frame of the video sequence; and
assigning of the current frame to be the current Long Term Reference frame based on the determination of the scene transition.

23.	(Currently Amended) At least one non-transitory computer readable storage medium comprising a set of instructions, which when executed by a computing system, cause the computing system to:
determine, via a scene change detector, when a scene change has occurred based on a comparison of a current frame to a previous frame of a video sequence;  
 and spatial feature values; and
assign, via a Long Term Reference decider, the current frame to be a current Long Term Reference frame based on the determination of the scene change and the determination of the scene transition.

24.	(Currently Amended) The at least one non-transitory computer readable storage medium of claim 23, wherein the instructions, when executed, cause the computing system to: 
receive a fixed default interval between assignments of Long Term Reference frames;
assign the current frame to be a current Long Term Reference frame based on the fixed default interval;
determine an ongoing prediction quality with respect to the current frame and the previous frame of the video sequence; 
assign of the previous frame to be the current Long Term Reference frame based on the determination of the ongoing prediction quality falling under a threshold value; 
determine when a scene transition has occurred with respect to the current frame and a reference long term reference frame of the video sequence; and

Allowable Subject Matter
4. 	Claims 1-24 are allowed.
i) 	The following is an examiner’s statement of reasons for allowance for claims 1-16.
 	Applying an Long Term Reference to a video sequence by automatically toggling Long Term Reference operations between an on setting mode and an off setting mode, and wherein a Long Term Reference assign action is signaled that unmarks a previous Long Term Reference frame and marks a current frame as a current Long Term Reference frame in response to detection of a scene transition when in the on setting mode. 
 	Allowable limitations in combination with other claim limitations are not taught by the prior arts of record, particularly Kitamura et al. (US 2019/0289286 A1) in contrast discloses switching the mode of setting long-term reference frame, as a mode of updating a long-term reference frame in a GOP and a mode of not updating, based on the difference between the current frame's image and the long-term reference frame's image is compared with a predetermined threshold value, and modes of setting the long-term reference frame may be switched depending on the comparison result, s241-s245 fig.21 (Para[0176] – [0187]  & figs. 12, 15, 21).

ii) 	The following is an examiner’s statement of reasons for allowance for claims 17-24. 

 	Allowable limitations in combination with other claim limitations are not taught by the prior arts of record, particularly Kitamura et al. (US 2019/0289286 A1) in contrast discloses comparing a difference between a current frame's image and an immediate previous frame's image with a difference between the current frame's image and a long-term reference frame's image, and determines whether or not the difference from the immediate previous frame is equal to or larger than the difference from the long-term reference frame. In step S204, sets the current frame as a long-term reference frame (para [0160] – [0162] & fig. 18 teaches in step S202-s204).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.